United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                       August 22, 2008

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOHN L. COFFEY, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

No. 07-2832

ANGELA TYSON,                                         Appeal from the United
        Plaintiff-Appellant,                          States District Court
                                                      for the Southern District
                    v.                                of Indiana, Indianapolis
                                                      Division.
GANNETT INCORPORATED, doing
business as INDIANAPOLIS STAR                         No. 05 C 1848
AND NEWS,
        Defendant-Appellee.                           Richard L. Young,
                                                           Judge.


                                           ORDER

        The slip opinion issued in the above-entitled cause on August 19, 2008, is amended
as follows:

       On page 1, the identification of the lower court described as emanating from the
       Southern District of Illinois should be modified to reflect that this appeal is from the
       Southern District of Indiana, Indianapolis Division.

       On page 2, the first sentence of the first full paragraph should now read: Tyson’s
       employer, Gannett, is the owner of the newspaper known as the Indianapolis Star.